NUMBER 13-15-00131-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JESSE GARCIA,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Jesse Garcia, attempts to appeal his conviction for possession of a

controlled substance. The trial court has certified that this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On March 25, 2015, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. Counsel responded that he needed to review

the reporter’s record and this appeal was abated by this Court on May 5, 2015.

       On May 18, 2015, counsel filed a letter brief with this Court. Accordingly, this case

is hereby REINSTATED. Counsel’s response does not establish that the certification

currently on file with this Court is incorrect or that appellant otherwise has a right to

appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of May, 2015.




                                             2